Citation Nr: 0329078	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  94-39 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The veteran had active military service from March 1984 to 
July 1987.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

A review of the record shows that the complete service 
medical records have not been furnished by the appropriate 
service department.  The veteran has indicated that he was 
hospitalized at Walter Reed From December 1986 to November 
1987.  He indicated that he underwent therapy during this 
time for a right shoulder disorder.  The complete records of 
this hospitalization are not on file.  He has also indicated 
that he was treated at the VA Ponce clinic beginning in 1986.  
Since the issuance of the most recent supplemental statement 
of the case additional medical evidence has been received to 
include VA examinations.  The RO has not had the opportunity 
to review all these records in conjunction with the veteran's 
claims and has not issued a supplemental statement of the 
case.  

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  The RO should request the Walter Reed 
Army Hospital to furnish copies of the 
complete hospital records, to include 
consultation reports and records of any 
physical therapy.  The veteran was 
apparently hospitalized at that facility 
beginning in December 1986 or January 
1987.

3.  Furnish the veteran with the 
appropriate release-of- information forms 
and obtain copies of all VA, military, 
and private medical records pertaining to 
treatment of any right shoulder or 
psychiatric symptoms, dated since July 
2003 (the last time VA medical records 
were associated with the claims file), 
which have not been previously submitted.  
The RO should request the VA Ponce clinic 
to furnish copies of any treatment 
records covering the period from 1986 to 
October 1988 and from July 2003 to the 
present.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the veteran's 
claims, to include all evidence 
associated with the claims file following 
the issuance of the statement of the case 
(SOC) in August 2000 (relating to the 
claim for service connection for a right 
shoulder disability) and the supplemental 
statement of the case (SSOC) in November 
2000 (relating to the claim for an 
increased rating for a psychiatric 
disability). If the claims on appeal 
remain denied, provide the veteran and 
his representative with an SSOC.  Allow 
an appropriate period of time for 
response.
 
Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  VBA's Adjudication 
Procedure Manual, 
M21-1, Part IV, also directs expeditious handling of all 
cases remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



